COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  EPICOUS ADVENTURE TRAVEL,
  LLC,                                            §              No. 08-18-00057-CV

                         Appellant,               §                   Appeal from

  v.                                              §               327th District Court

  TATEOSSIAN, INC. D/B/A SOCIAL FIX               §            of El Paso County, Texas
  MEDIA, ALTERNATIVELY SOCIAL
  FIX MEDIA, AND TERRY                            §             (TC # 2017-DCV-1030)
  TATEOSSIAN,
                                                  §
                         Appellees.
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF FEBRUARY, 2019.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.